Hill, J.
1. The evidence tending to show that the lumber of the plaintiff was burned by fire negligently set out by a locomotive of the defendant, and the value of the lumber, was sufficient to authorize the finding of the jury and the charge of the court complained of.
2. The jury found a stipulated amount as principal, and interest in a separate amount. There was no error on the part of the court in *430causing them to retire, with instructions that whatever they found as principal and interest should be united in one lump sum. Western & Atlantic R. Co. v. Brown, 102 Ga. 13 (29 S. E. 130).
February 12, 1913.
Action for damages. Before Judge Conyers. Glynn superior court. November 4, 1911.
Bolling Whitfield, for plaintiff in error. D. W. Kraitss, contra.

Judgment affirmed.


Beclc, J., absent. The other Justices concur.